UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-1475


MONTELIS PETERS,

                Plaintiff - Appellant,

          v.

CORPORAL ROB CAPLAN, Badge No. 122; CITY OF MOUNT RAINIER,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      George J. Hazel, District Judge.
(8:14-cv-00955-GJH)


Submitted:   November 30, 2016            Decided:   January 12, 2017


Before TRAXLER, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Christopher Belcher, Oxon Hill, Maryland, for Appellant.
John F. Breads, Jr., LOCAL GOVERNMENT INSURANCE TRUST, Hanover,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Montelis Peters sued the City of Mount Rainier, Maryland,

and Corporal Rob Caplan under 42 U.S.C. § 1983 (2012) and the

Maryland    Declaration         of     Rights       Articles     24     and     26.         The

complaint   alleged       that       the    City    and    Corporal        Caplan     falsely

arrested Peters.        The district court dismissed the case.                        Peters

now appeals the district court’s orders dismissing the § 1983

claim against the City and granting summary judgment to Corporal

Caplan on the § 1983 and Maryland claims.                       Finding no error, we

affirm.

       First,   we   review      de    novo       the   district      court’s       grant   of

summary judgment to Corporal Caplan.                    See Core Commc’ns, Inc. v.

Verizon Md. LLC, 744 F.3d 310, 320 (4th Cir. 2014).                           A court may

award summary judgment only when no genuine dispute of material

fact   remains    and     the    record      shows      that   the     moving       party   is

entitled to judgment as a matter of law.                      Fed. R. Civ. P. 56(a).

       Peters    challenges      the       district       court’s     grant    of     summary

judgment to Corporal Caplan on three grounds, alleging that the

court erred (1) by resolving disputed issues of material fact in

Corporal Caplan’s favor; (2) by ruling that Corporal Caplan had

probable    cause    to    arrest          Peters;      and    (3)    by    holding     that

Corporal Caplan’s statement of probable cause was not materially

misleading.



                                              2
     We    conclude          that   the    district         court        did   not    improperly

resolve disputed issues of material fact.                                 Peters’ arguments

speculate about the meaning of evidence and fail to create a

dispute of material fact that is genuine.

     The district court also properly ruled that Corporal Caplan

had probable cause to arrest Peters.                             The record supports the

district     court’s           finding         that        the     police        conducted     an

investigative stop, not an arrest, when they stopped Peters.

See United States v. Elston, 479 F.3d 314, 319-20 (4th Cir.

2007) (requiring police to curtail suspect’s freedom to degree

of formal arrest to transform mere stop into an arrest).                                       We

agree     with    the        district     court        that       the     officers      properly

conducted        the        stop,   identifying             a     reasonable         articulable

suspicion that Peters had committed a crime.                              See Terry v. Ohio,

392 U.S. 1 (1968).

     Second,       we       perceive      no    error        in    the     district      court’s

conclusion that Corporal Caplan’s statement of probable cause

was not materially false or misleading.                             See Miller v. Prince

George’s Cty., 475 F.3d 621, 628 (4th Cir. 2007).                                    Thus, civil

liability could not attach to Corporal Caplan, and the district

court properly granted him summary judgment.

     Finally,          we    turn   to    the    dismissal          of    the    § 1983    claim

against     the        City.        To    state        a        § 1983    claim      against   a

municipality,          a    plaintiff     must        allege       that    the    municipality

                                                3
deprived or caused an official to deprive the plaintiff of a

constitutional right through an official policy or custom.               See

Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978).                 As

discussed above, Peters has failed to allege a deprivation of

constitutional right, so his claim against the City must fail as

well.   See City of Los Angeles v. Heller, 475 U.S. 796, 799

(1986) (holding that municipal liability under § 1983 requires a

finding of constitutional injury as a prerequisite).

     Accordingly, we affirm the district court’s rulings.                 We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      4